Citation Nr: 0214441	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  94-41 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for a genitourinary 
disability, currently assigned a 10 percent evaluation.  



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from June 1960 to April 
1964.  


This case came before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision by the St. 
Petersburg, Florida, Regional Office (RO), which increased an 
evaluation for recurrent urethritis with benign prostatic 
hyperplasia from noncompensable to 10 percent, effective 
September 24, 1993.  In April 1997 and October 1998, the 
Board, in part, remanded that issue to the RO for additional 
evidentiary development.  

With regard to other procedural matters, although after 
appellant requested a Board hearing and a December 1996 Board 
hearing was scheduled, appellant failed to report for it.  
Additionally, although appellant was represented by a service 
organization during part of these proceedings, he has 
subsequently withdrawn his power of attorney authorization 
and revoked said representation.  As such, he is now 
representing himself in the course of this appeal.  Also, the 
VA amended its regulations for rating genitourinary system 
diseases, effective February 17, 1994.  See 38 C.F.R. 
§§ 4.115a and 4.115b.  

The Board construes the appellate issue as that delineated on 
the title page of this decision, and will proceed 
accordingly.


FINDINGS OF FACT

1.  Appellant's service-connected genitourinary disability is 
manifested primarily by status post transurethral resection 
of the prostate in 1999 and complaints of voiding dysfunction 
involving urinary frequency more nearly indicative of 
nighttime voiding interval that is between three and four 
times per night.

2.  The clinical evidence does not indicate any significant 
renal dysfunction; voiding dysfunction that required the use 
of an appliance or the wearing of absorbent materials; 
voiding dysfunction that resulted in daytime voiding interval 
of less than one hour or awakening to void five or more times 
per night; voiding dysfunction that resulted in urinary 
retention requiring intermittent or continuous 
catheterization; or urinary tract infections that required 
drainage/hospitalizations or continuous intensive management.


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, but no 
more, for appellant's service-connected genitourinary 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.115a and b, Codes 7526, 7527 (1993-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  It is reiterated that on November 
9, 2000, the Veterans Claims Assistance Act of 2000 became 
law.  There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since the genitourinary disability rating issue was obviously 
not final on November 9, 2000, since his appeal is only now 
being finally adjudicated by the Board's decision herein, it 
appears that Section 3 of the Veterans Claims Assistance Act 
of 2000, dealing with notice and duty to assist requirements, 
may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed, particularly in 
light of the partial allowance of the appellate issue by the 
Board's decision herein.  

The Board finds that the appellant and his then 
representative were knowledgeable regarding the requirements 
for entitlement to an increased rating for the service-
connected genitourinary disability.  See, in particular, 
March 1994, January and April 1998, and July 2002 
Supplemental Statements of the Case, which set out the 
applicable law and principles as to increased rating 
benefits, including the old and amended versions of the 
regulations for rating genitourinary disorders; and discussed 
the evidentiary record and the reasons for the adverse rating 
decision.  A comprehensive medical history and detailed 
findings regarding the service-connected genitourinary 
disability over the years are documented in the medical 
evidence.  Pursuant to Board remands, additional VA medical 
records were obtained.  Furthermore, VA genitourinary 
examinations in February 1994, October 1997, March 1999, and 
most recently in January 2002, have been conducted.  These 
examinations are in totality sufficiently detailed and 
comprehensive regarding the nature and severity of the 
service-connected genitourinary disability.  The examinations 
included genitourinary complaints and symptoms and various 
diagnostic studies and other clinical findings, with respect 
thereto.  Additionally, there is no indication that more 
recent, relevant medical records exist that would indicate a 
greater degree of severity of the disability in issue than 
that shown by the present evidentiary record.

Although in a December 2001 letter, the RO informed appellant 
and his then representative of the Veterans Claims Assistance 
Act of 2000 and requested that he identify and authorize VA 
to obtain any pertinent medical records, neither appellant 
nor his then representative subsequently responded with such 
requested information or indicated that there was any 
additional medical evidence to submit.  It does not appear 
that appellant has informed the VA of the existence of any 
other specific competent evidence that should be obtained.  
The Board concludes it may proceed, as all evidence has been 
received, without regard to more specific notice as to which 
party could or should obtain which evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
genitourinary disability in the context of the total history 
of that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

The evidentiary record reveals that during service, appellant 
was treated for recurrent urethral discharge.  Post-service 
VA clinical records indicated that in the 1980's, he had 
complaints of urinary frequency and nocturia.  However, on 
1986 VA examination, no urethritis was clinically noted and 
urinalysis was negative, although the prostate was moderately 
enlarged.  A urinalysis was negative.  On October 1991 VA 
examination, the prostate was unremarkable, as was a 
urinalysis.  

A September 1993 document indicates that appellant was 
employed as a full-time carpenter from 1984 to October 1992.  

VA outpatient treatment records indicate that in September 
and November 1993, appellant's complaints included urinary 
hesitancy and decreased force of urine stream.  An ultrasound 
was interpreted as essentially unremarkable, although small 
prostatic calculi were noted. 

On February 1994 VA examination, appellant reported a history 
of cystitis attacks once or twice a month, requiring catheter 
drainage, and urethral obstruction, requiring urethral 
dilation.  Although no clinical examination of the 
genitourinary system apparently was conducted, diagnoses were 
recorded as including pyelitis, nephrolithiasis, 
urolithiasis, ureteral stricture, hydronephrosis, obstructive 
uropathy, and benign prostatic hyperplasia.  Later that 
month, urinalysis and serum blood studies were essentially 
unremarkable, except for serum glucose; and an intravenous 
urogram revealed no evidence of renal/ureteral abnormalities 
or obstruction, but did indicate possible prostatic 
enlargement.  

Pursuant to an April 1997 Board remand, a VA genitourinary 
examination was conducted in October 1997.  That October 1997 
examination report reveals that appellant was taking Cardura 
pills.  The examiner noted that appellant had no complaints 
consistent with urethritis, such as dysuria, burning 
sensation on urination, or pain on urination; but that he did 
have significant voiding symptoms consistent with benign 
prostatic hyperplasia, including urinary frequency, urgency, 
nocturia three times a night, and dysuria.  With respect to 
benign prostatic hyperplasia, urinary frequency was described 
by appellant as approximately one or two times an hour (when 
he drank carbonated soft drinks) or approximately every three 
hours (when he drank lemonade or water).  His urinary 
frequency had not significantly improved while on Cardura.  
He was taking medication for non-insulin dependent diabetes 
mellitus.  Significantly, he denied pyuria, pain, or any 
incontinence requiring pads/appliances.  Clinically, the 
prostate was 30 grams without nodules or tenderness.  
Diagnoses were non-insulin dependent diabetes mellitus; and 
urinary frequency and urgency consistent with history of 
benign prostatic disease.  Diagnostic studies were 
recommended.  

Pursuant to an October 1998 Board remand, additional VA 
clinical records were obtained.  VA clinical records dated in 
November 1997 indicated that appellant reported good force of 
urinary stream during daytime; nocturia three times a night; 
and increased urinary frequency.  Clinically, the prostate 
was smooth and nontender.  A urinalysis was clear.  Although 
a prostate-specific antigen (PSA) was described as elevated, 
it was noted that prostate biopsies conducted in 1994 and 
1996 were documented as negative.  In December 1997, uroflow 
and cystometrogram results were interpreted as showing 
small/moderate capacity high pressure bladder; obstruction 
pattern; and slow flow.  Post void residuals were 20 ml on 
uroflow with peak flow rate of 9.8 ml per second.  In March 
1998, his complaints included urinary obstruction with 
incomplete emptying and nocturia 2-3 times a night.  A 
cystoscopy was performed and results were interpreted as 
showing no ureteral strictures, bladder stones, or bladder 
neck stricture, but with an obstructed prostatic ureter.  The 
prostate was 40 grams and smooth.  In June 1998, it was noted 
that an intravenous pyelogram had shown a prostatic ureteral 
infundibular stone without obstruction.  In July 1998, biopsy 
and ultrasound of the prostate were performed.  The prostate 
was 35 grams, soft, and without nodules.  It was noted that 
his complaints included nocturia 3-5 times a night and 
straining; and that symptoms had improved with Hytrin 
medication.  

Private clinical records dated in February 1999 reveal that a 
urinalysis was essentially unremarkable, except for elevated 
glucose.  

On March 1999 VA genitourinary examination, appellant's 
complaints included nocturia 8-9 times a night, urinary 
frequency every 2-3 hours, occasional double voiding, 
straining, and increased urgency.  He denied dysuria or 
hematuria.  Clinically, the prostate was "3+", smooth, non-
nodular, and slightly firm on the right.  

August-September 1999 private hospitalization records 
indicate that appellant underwent a TURP [transurethral 
resection of the prostate].

On January 2002 VA genitourinary examination, it was noted 
that appellant did not have complaints of dysuria or 
urethritis.  He complained of nocturia one or two times a 
night with good control and without urinary incontinence or 
hesitancy.  The examiner noted that appellant related no 
recent urinary tract infections or symptoms suggestive of 
chronic prostatitis.  A history of a TURP performed in 
September 1999 was noted.  The examiner stated that appellant 
had not had any abnormal renal function or kidney/bladder 
stones, nor any further genitourinary surgery.  Clinically, 
the prostate had "1+" symmetric enlargement without 
nodules.  It was noted that laboratory studies were 
essentially unremarkable without protein or any 
"significant" pyuria noted.  Blood glucose was elevated.  
Blood urea nitrogen (BUN) was 14 with 0.8 creatinine.  
Diagnosis was "[b]enign prostatic hypertrophy, status post 
transurethral resection of the prostate in 1999, essentially 
asymptomatic regarding his prostate.  I cannot elicit any 
symptoms of urethritis."  

It is reiterated that the VA amended its regulations for 
rating genitourinary system diseases, effective February 17, 
1994.  See 38 C.F.R. §§ 4.115a and 4.115b.  Under the old 
rating criteria 38 C.F.R. § 4.115a, effective prior to 
February 17, 1994, Diagnostic Code 7527 provided that 
prostate gland injuries, infections, hypertrophy, post-
operative residuals were rated as chronic cystitis, depending 
upon functional disturbance of bladder.  Under Diagnostic 
Code 7512, a 10 percent evaluation was assigned for moderate 
chronic cystitis with pyuria and diurnal and nocturnal 
frequency.  A 20 percent evaluation required moderately 
severe cystitis with diurnal and nocturnal frequency with 
pain and tenesmus.  A 40 percent evaluation required severe 
cystitis with urination at intervals of one hour or less; 
contracted bladder.  A 60 percent evaluation required 
incontinence requiring constant wearing of an appliance.  In 
addition, under Diagnostic Code 7526, a minimum 20 percent 
rating was assigned for resection of the prostate gland, 
which was rated as cystitis.  38 C.F.R. § 4.115a.  

Under the amended rating criteria 38 C.F.R. §§ 4.115a and 
4.115b, effective on and subsequent to February 17, 1994, 
Diagnostic Code 7527 provides that prostate gland injuries, 
infections, hypertrophy, and postoperative residuals will be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.

Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated 
based upon the particular condition involved, such as urine 
leakage, frequency, or obstructed voiding, continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence.

When voiding dysfunction requires the use of an appliance or 
the wearing of absorbent materials, the disability is rated 
based upon the frequency of need to change such appliances or 
pads.  When such changing is required less than 2 times a 
day, a 20 percent rating may be assigned; when such changing 
is required 2 to 4 times a day, a 40 percent disability 
rating may be assigned; when such changing is required more 
than 4 times per day, a 60 percent rating may be assigned. 38 
C.F.R. § 4.115a.

When the predominant voiding dysfunction constitutes urinary 
frequency, a 40 percent rating may be assigned when the 
daytime voiding interval is less than one hour, or when the 
individual must awake to void five or more times per night.  
A 20 percent evaluation requires either a daytime voiding 
interval that is between one and two hours or an awakening to 
void three to four times per night.  A 10 percent evaluation 
requires either a daytime voiding interval between two and 
three hours or an awakening to void two times per night.  38 
C.F.R. § 4.115a.

When the predominant voiding dysfunction constitutes 
obstructed voiding, a noncompensable rating may be assigned 
for obstructive symptomatology with or without stricture 
disease requiring dilation one to two times per year.  A 10 
percent evaluation requires marked symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) that is 
manifested by any one, or combination, of the following: (1) 
Post void residuals greater than 150 cubic centimeters (cc); 
(2) Uroflowmetry, markedly diminished peak flow rate (less 
than 10 cc per second); (3) Recurrent urinary tract 
infections secondary to obstruction; or (4) Stricture disease 
requiring periodic dilatation every 2 to 3 months.  Urinary 
retention that requires intermittent or continuous 
catheterization is rated as 30 percent disabling.  38 C.F.R. 
§ 4.115a.

Under 38 C.F.R. § 4.115a, urinary tract infection requiring 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management may be assigned a 
10 percent rating.  A 30 percent rating may be assigned for 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management.  Where the urinary 
tract infection is manifested by poor renal function, the 
disability is rated as renal dysfunction.

Because the aforementioned clinical evidence shows that the 
genitourinary symptoms predominantly involves urinary 
frequency/flow dysfunction, the Board is of the opinion that 
the more appropriate rating would be under voiding 
dysfunction as the more predominant manifestation of the 
service-connected genitourinary disability.  With resolution 
of all reasonable doubt in appellant's favor, it is the 
Board's opinion that since appellant's service-connected 
benign prostatic hyperplasia appears to have increased in 
severity and a transurethral resection of the prostate was 
recently performed in 1999, a minimum rating of 20 percent 
for resection of the prostate gland under Diagnostic Code 
7526 is warranted.  However, an evaluation in excess of 20 
percent would not be warranted, since the clinical evidence 
does not indicate any significant renal dysfunction; voiding 
dysfunction that required the use of an appliance or the 
wearing of absorbent materials; voiding dysfunction that 
resulted in daytime voiding interval of less than one hour or 
awakening to void five or more times per night; voiding 
dysfunction that resulted in urinary retention requiring 
intermittent or continuous catheterization; or urinary tract 
infections that required drainage/hospitalizations or 
continuous intensive management.  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  In this regard, it is the 
Board's opinion that appellant's service-connected 
genitourinary disability is more than adequately compensated 
for by the 20 percent evaluation herein awarded by the 
Board's decision and that functional loss, particularly 
voiding dysfunction with urinary frequency, more nearly 
approximated the criteria for a 20 percent schedular 
evaluation under 38 C.F.R. § 4.115a and b, Codes 7526, 7527.  

Finally, the clinical evidence does not reflect that the 
service-connected genitourinary disability presents such an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to warrant an extraschedular 
evaluation, for the aforestated reasons.  38 C.F.R. 
§ 3.321(b)(1).  


ORDER

An increased rating of 20 percent for the service-connected 
genitourinary disability is granted, subject to the 
applicable regulatory criteria governing payment of monetary 
awards.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

